Citation Nr: 1611948	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  14-24 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to service-connected coronary artery disease.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from August 1963 to August 1970 and in the U.S. Army from January 1971 to January 1974.  This case is before the Board of Veteran's Appeals (Board) on appeal from a November 2013 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the November 2013 VA examination is inadequate.  The examiner opined that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of the Veteran's service-connected coronary artery disease.  The examiner noted in her rationale that his erectile dysfunction was not due to his coronary artery disease, and she could not determine the exact etiology of his erectile dysfunction because he had other risk factors such as hyperlipidemia, hypertension, hypercholesterolemia, and medications.  However, the examiner did not discuss whether the Veteran's erectile dysfunction was directly related to service, caused by or aggravated by the Veteran's medication for his service-connected coronary artery disease, or aggravated by his service-connected coronary artery disease.  In a July 2014 statement, the Veteran noted his heart medication has included Pravachol and Procardia since 1998, and one of Procardia's known side effects is erectile dysfunction.  Thus, a remand is necessary to obtain adequate medical opinions.

In his July 2014 statement, the Veteran also described that "numerous medical studies have shown that erectile dysfunction can be, and is often, an indication of coronary artery disease," but he did not provide copies or citations to any of these studies.  As the Veteran has cited to these medical studies and they contain possibly pertinent information, they should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record copies of all private treatment the Veteran has received for his erectile dysfunction dating from July 2013 to the present.  If the Veteran has received private treatment, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment. 

If any records sought are unavailable, the reason for their unavailability must be noted for the record. 

2. The AOJ should contact the Veteran and request him to identify and provide the "numerous medical studies" he described in his July 2014 statement that show erectile dysfunction can be, and is often an indication of coronary artery disease.

3. The AOJ should forward the Veteran's record to the November 2013 VA examiner (if available, or to another examiner if not) for review and an addendum opinion. Based on the record, the examiner must provide a response to the following

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran has erectile dysfunction as a result of active service or that was incurred during service?

b. Is it at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is proximately due to his treatment for his service-connected coronary artery disease?  The examiner should specifically consider all medication the Veteran takes for his service-connected coronary artery disease (including Pravachol and Procardia).

c. Is it at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by his service-connected coronary artery disease, or treatment for his service-connected coronary artery disease?  The examiner should specifically consider all medication the Veteran takes for his service-connected coronary artery disease (including Pravachol and Procardia).

The examiner should consider, and discuss as necessary all of medical studies submitted by the Veteran, if provided.

The examiner must include rationale with all opinions, and cite to supporting factual data and medical literature where appropriate. 

4. After undertaking any other development deemed appropriate, readjudicate the issue of entitlement to service connection for erectile dysfunction as secondary to service-connected coronary artery disease.  If the benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




